DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Response to Amendment
Applicant’s argument that the rejection under 35 USC § 103 is improper because the primary reference used does not qualify as prior art is persuasive.  Therefore, that rejection is withdrawn.

Specification
The specification is objected to for containing various minor informalities.  Examiner has attached a marked-up copy of the specification indicating where errors have occurred.  To the extent that the markings are not self-explanatory and are not corrected, Examiner will enumerate the objections in a subsequent Office Action.

Drawings
The drawings are objected to because reference character 502 (Fig. 4B) appears to be written on a shaded background; see 37 CFR § 1.84(p)(3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Examiner objects to claims 1-10 and 16-20.
Claims 1 and 16 are objected to because of the following informalities: “data includes” should be “data include”.
Claim 20 is objected to because of the following informalities: “providing” (two instances) should be “provide”.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on an objected-to base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method, comprising: receiving, at a client device, a performance report including performance information for a machine learning system, wherein the performance information comprises: a plurality of outputs of the machine learning system for a plurality of test instances; accuracy data of the plurality of outputs, wherein the accuracy data includes identified errors between outputs from the plurality of outputs and associated ground truth data corresponding to the plurality of test instances; feature data associated with the plurality of test instances, the feature data comprising a plurality of feature labels associated with characteristics the plurality of test instances, evidential information provided by the machine learning system, and contextual information from the plurality of test instances; and providing, via a graphical user interface, one or more performance views based on the performance information, the one or more performance views including a plurality of graphical elements associated with a plurality of feature clusters, wherein the plurality of feature clusters include subsets of test instances from the plurality of test instances based on associated feature labels, and wherein the one or performance views includes an indication of the accuracy data corresponding to at least one feature cluster from the plurality of feature clusters.
The limitation of receiving … a plurality of outputs of the machine learning system for a plurality of test instances as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. This limitation explains the data wherein the data is observation type data that is used by a mental process. 
The limitation of receiving … accuracy data of the plurality of outputs, wherein the accuracy data includes identified errors between outputs from the plurality of outputs and associated ground truth data corresponding to the plurality of test instances as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. This limitation explains the data wherein the data is observation type data that is used by a mental process.
The limitation of receiving … feature data associated with the plurality of test instances, the feature data comprising a plurality of feature labels associated with characteristics the plurality of test instances, evidential information provided by the machine learning system, and contextual information from the plurality of test instances as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the machine learning system”, nothing in the claim limitation precludes the step from practically being performed in the mind. This limitation explains that the data are observation type data that are used by a mental process.
The limitation of providing, via a graphical user interface, one or more performance views based on the performance information, the one or more performance views including a plurality of graphical elements associated with a plurality of feature clusters, wherein the plurality of feature clusters include subsets of test instances from the plurality of test instances based on associated feature labels, and wherein the one or performance views includes an indication of the accuracy data corresponding to at least one feature cluster from the plurality of feature clusters as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “via a graphical user interface”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “via a graphical user interface”, “providing” in the context of the claim encompasses a mental process which involves an observation of data/opinion. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – the machine learning system and a graphical user interface. The machine learning system and a graphical user interface are recited at a high level of generality (i.e., as a generic computer function) such that they amount to no more than mere instructions to apply the exception using a generic computing model. Further the claims recite the act of receiving (receiving, at a client device, a performance reporting including…) and the act of displaying data (via a graphical user interface) which are considered to be insignificant extra solution activity. The receiving step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the machine learning system and a graphical user interface amounts to no more than mere instructions to apply the exception using a generic computing component Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. The receiving step is considered to be an extra solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)((II) indicate that “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving step is well understood routine, conventional activity is supported under Berkheimer. Further, the act of displaying data on a display is considered to be an extra solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well understood, routine, conventional activity in the field. Daniel et al. (U.S. Pub. No. US 20100080389 A1) discloses in Para. [0017] that “…displaying either a text message and/or a visual display on the display element. The display element may be a liquid crystal display ("LCD") or light emitting diode ("LED") type, plasma, touch screen or other types of displays that are well known and used in the arts.”. Thereby, a conclusion that the act of displaying data via a graphical user interface is well understood routine, conventional activity is supported under Berkheimer Further, MPEP 2106.04(a)(2) states “In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include…” to which claim 1 is directed to involving a mental process of an observation of data/opinion.
This claim is not patent eligible under U.S.C. 101.

	Claim 2 recites the method of claim 1, further comprising:  - 56 -FILED ELECTRONICALLYDocket No. 406506-US-NP detecting a selection of a graphical element from the plurality of graphical elements associated with a combination of one or more feature labels; and providing a visualization of the accuracy data associated with a subset of outputs from the plurality of outputs corresponding to a subset of test instances corresponding to the combination of one or more feature labels.
	The limitation of providing a visualization of the accuracy data associated with a subset of outputs from the plurality of outputs corresponding to a subset of test instances corresponding to the combination of one or more feature labels as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “providing” In the context of the claim encompasses a user drawing a visualization of a plurality of data and presenting it to a second user. 
The judicial exception is not integrated into a practical application. In particular, the claim recites one additional element – detecting a selection of a graphical element…. Detecting a selection of a graphical element is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of detecting a selection of a graphical element amounts to no more than mere instructions to apply the exception using generic components. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim limitation is mere suggesting a field of use or technological environment in which to apply the exception such that it amounts to no more than mere linking. 
This claim is not patent eligible under U.S.C. 101.

	Claim 3 recites the method of claim 1, wherein the plurality of graphical elements comprises a list of selectable features corresponding to the plurality of feature clusters, wherein the selectable features are ranked within the list based on measures of correlation between the plurality of feature clusters and identified errors from the accuracy data.
The judicial exception is not integrated into a practical application. In particular, the claim recites one additional element – the plurality of graphical elements comprises a list of selectable features…. The plurality of graphical elements comprises a list of selectable features is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of the plurality of graphical elements comprises a list of selectable features amounts to no more than mere instructions to apply the exception using generic components. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim limitation is mere suggesting a field of use or technological environment in which to apply the exception such that it amounts to no more than mere linking. 
This claim is not patent eligible under U.S.C. 101.

	Claim 4 recites the method of claim 1, wherein providing the one or more performance views comprises providing a global performance view for the plurality of feature clusters, the global performance view including a visual representation of the accuracy data with respect to multiple feature clusters of the plurality of feature clusters, and wherein the plurality of graphical elements includes selectable portions of the global performance view associated with the multiple feature clusters.
	The limitation specifying that the providing the one or more performance views comprises providing a global performance view for the plurality of feature clusters, the global performance view including a visual representation of the accuracy data with respect to multiple feature clusters of the plurality of feature clusters as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “providing” In the context of the claim encompasses a user visually presenting data to a second user.
 The judicial exception is not integrated into a practical application. In particular, the claim recites one additional element – the plurality of graphical element includes…. the plurality of graphical element includes is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of the plurality of graphical element includes amounts to no more than mere instructions to apply the exception using generic components. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim limitation is mere suggesting a field of use or technological environment in which to apply the exception such that it amounts to no more than mere linking. 
This claim is not patent eligible under U.S.C. 101.

	Claim 5 recites the method of claim 1, further comprising: detecting a selection of a graphical element corresponding to a first feature cluster from the plurality of feature clusters; and wherein providing the one or more performance views comprises providing a cluster performance view for the first feature cluster, the cluster performance view -57 -FILED ELECTRONICALLYDocket No. 406506-US-NP comprising a visualization of the accuracy data for a first subset of outputs from the plurality of outputs associated with the first feature cluster.
	The limitation specifying that providing the one or more performance views comprises providing a cluster performance view for the first feature cluster, the cluster performance view -57 -FILED ELECTRONICALLYDocket No. 406506-US-NPcomprising a visualization of the accuracy data for a first subset of outputs from the plurality of outputs associated with the first feature cluster as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “providing” In the context of the claim encompasses a user visually presenting data to a second user.
The judicial exception is not integrated into a practical application. In particular, the claim recites one additional element – detecting a selection of a graphical element…. Detecting a selection of a graphical element is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of detecting a selection of a graphical element amounts to no more than mere instructions to apply the exception using generic components. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim limitation is mere suggesting a field of use or technological environment in which to apply the exception such that it amounts to no more than mere linking. 
This claim is not patent eligible under U.S.C. 101.

	Claim 6 recites the method of claim 5, wherein the cluster performance view comprises a multi- branch visualization of the accuracy data for the plurality of outputs, wherein the multi- branch visualization comprises: a first branch including an indication of the accuracy data associated with the first subset of outputs from the plurality of outputs associated with the first feature cluster; and a second branch including an indication of the accuracy data associated with a second subset of outputs from the plurality of outputs not associated with the first feature cluster.
	The limitation of a first branch including an indication of the accuracy data associated with the first subset of outputs from the plurality of outputs associated with the first feature cluster as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, the limitation encompasses a user presenting data in the form of a visualized tree containing multiple branches and nodes wherein the nodes are associated with data thus allowing for an observation of data.
	The limitation of a second branch including an indication of the accuracy data associated with a second subset of outputs from the plurality of outputs not associated with the first feature cluster as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, the limitation encompasses a user presenting data in the form of a visualized tree containing multiple branches and nodes wherein the nodes are associated with data thus allowing for an observation of data.
The judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.

	Claim 7 recites the method of claim 6, further comprising: detecting a selection of the first branch; detecting a selection of an additional graphical element corresponding to a second feature cluster from the plurality of feature clusters; and providing a third branch including an indication of the accuracy data associated with a third subset of outputs associated with a combination of feature labels shared by the first cluster and the second feature cluster.
	The limitation of providing a third branch including an indication of the accuracy data associated with a third subset of outputs associated with a combination of feature labels shared by the first cluster and the second feature cluster as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “providing” In the context of the claim encompasses a user visually presenting a tree containing multiple branches wherein the nodes are associated with data allowing for an observation of such data.
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – detecting a selection of the first branch and detecting a selection of an additional graphical element…. Detecting a selection of the first branch and detecting a selection of an additional graphical element is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of Detecting a selection of the first branch and detecting a selection of an additional graphical element amounts to no more than mere instructions to apply the exception using generic components. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim limitation is mere suggesting a field of use or technological environment in which to apply the exception such that it amounts to no more than mere linking. 
This claim is not patent eligible under U.S.C. 101.

	Claim 8 recites the method of claim 7, wherein the multi-branch visualization of the accuracy data for the plurality of outputs comprises:  - 58 -FILED ELECTRONICALLYDocket No. 406506-US-NP a root node representative of the plurality of outputs for the plurality of test instances; a first level including a first node representative of the first subset of outputs and a second node representative of the second subset of outputs; and a second level including a third node representative of the third subset of outputs. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. This limitation merely describes how the data is visualized in a tree form containing nodes that are associated with data.
The judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.

	Claim 9 recites the method of claim 1, wherein providing the one or more performance views further comprises providing an instance view associated with a selected feature cluster, wherein the instance view comprises a display of a test instance, a display of an output from the machine learning system for the test instance, and a display of at least a portion of the ground truth data for the test instance. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, but for the “machine learning system” language, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “machine learning system” language, “providing” in the context of the claim encompasses a user visually presenting data to a second user for observation.
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – the machine learning system. The machine learning system is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of the machine learning system amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim limitation is mere suggesting a field of use or technological environment in which to apply the exception such that it amounts to no more than mere linking. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.

	Claim 10 recites the method of claim 1, further comprising: providing, via the graphical user interface of the client device, a selectable option to provide failure information to a training system, the failure information comprising an indication of one or more feature labels from the plurality of feature labels associated with a threshold rate of identified errors from the accuracy data; and providing the failure information to the training system including instructions for refining the machine learning system based on selectively identified training data associated with the one or more feature labels.
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – providing, via graphical user interface of the client device, a selectable option…, and providing the failure information to the training system…. Providing, via graphical user interface of the client device, a selectable option…, and providing the failure information to the training system is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of providing, via graphical user interface of the client device, a selectable option…, and providing the failure information to the training system amounts to no more than mere instructions to apply the exception using generic components. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim limitation is mere suggesting a field of use or technological environment in which to apply the exception such that it amounts to no more than mere linking. 
This claim is not patent eligible under U.S.C. 101.

	Claim 14 recites the system of claim 13, wherein providing the one or more performance views further comprises providing an instance view associated with the first feature cluster, wherein the instance view comprises a display of a test instance from the first feature cluster and associated accuracy data for the test instance. This limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “providing” In the context of the claim encompasses a user visually presenting data to a second user.
The judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.

	Claim 15 recites the system of claim 11, further comprising instructions being executable by the one or more processors to cause the server device to: receive an indication of one or more feature labels associated with a threshold rate of identified errors from the accuracy data; and cause a training system to refine the machine learning system based on a plurality of training instances associated with the one or more feature labels.
The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – cause a training system to refine the machine learning system… is recited at a high level of generality (i.e., as a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Further the claim recites the act of receiving (receiving an indication) which is considered to be insignificant extra solution activity. The receiving step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of cause a training system to refine the machine learning system amounts to no more than mere instructions to apply the exception using a generic computing component.  Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. Further, the receiving step is considered to be an extra solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)((II) indicate that “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving step is well understood routine, conventional activity is supported under Berkheimer. 
This claim is not patent eligible under U.S.C. 101.

Claims 11-13 are rejected on the same grounds as claims 1-2, and 5 respectively.

Claims 16-20 are rejected on the same ground as claims 1-2, 5, 9, and 10 respectively. 

Response to Arguments
Applicant's arguments filed February 10, 2022 (“Remarks”) have been fully considered but they are, except insofar as a rejection has been withdrawn, not persuasive.
Applicant first argues that the claims as amended are not directed to a mental process because they allegedly contain meaningful limitations beyond those that constitute the judicial exception.  Specifically, Applicant argues, they are allegedly directed to a technological improvement in the evaluation of effectiveness of machine learning models by generating performance information that includes graphical elements representative of subsets of test instances based on clusters of feature labels.  Remarks at 10-12.  However, Applicant’s use of the term “evaluation” to describe what the claimed invention is doing is telling.  As Applicant correctly notes, the claim as a whole is directed to the evaluation of the performance of a machine learning model based on various types of data and the visual representation of that evaluation.  But the underlying evaluation of the performance of the machine learning model based on outputs, accuracy data with respect to those outputs, and feature data can be performed in the mind.  Moreover, but for the recitation that the performance views are to be provided via a GUI, nothing in the claim prevents one from mentally visualizing the performance as a set of feature clusters and associated accuracy data and then transferring that mental image using a pen and paper.  But stating that the visualization is to be provided via a GUI is, as noted above, little more than an instruction to apply the judicial exception using a generic class of computer software.  See MPEP § 2106.05(f).  Such “apply it”-type limitations neither meaningfully integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.
Applicant then argues that, even assuming that the independent claims are directed to a judicial exception without significantly more, some of the dependent claims, specifically those that recite the presentation of graphical elements that cause performance views to be provided via a GUI and those that recite training a machine learning system based on features selected in the GUI, integrate any judicial exception recited into a practical application.  Remarks at 12.  While Applicant does not specifically indicate to which dependent claims it is referring, Examiner will assume for discussion purposes that Applicant refers to claims 10, 15, and 20, reciting the refinement of the machine learning system by a training system, and, inter alia, to claims 4-6, detailing the specific performance views provided by the GUI.  
Regarding the former set of claims, the term “refining” does not necessarily mean that the machine learning system is retrained.  On the contrary, any improvement to the model may be contemplated by the term “refining”.  Note that the independent claim is ultimately directed to the mental process of providing a visual representation of the performance of a model based on the receipt of a set of performance information.  But for the recitation that the model comprises a “machine learning system,” nothing prevents the relevant model from being manipulated, or for that matter refined, mentally.  But as noted above, merely stating that the refinement of the model is to be conducted using machine learning amounts to a mere instruction to apply the exception using a generic class of computer algorithm.  See MPEP § 2106.05(f).
Regarding the latter set of claims, the claims selected merely specify the various ways in which the performance data can be visualized – as a global performance view comprising a representation of the accuracy data, as a cluster performance view for the feature cluster, or as a multi-branch visualization.  But for the recitation that these views are to be displayed on an interactive GUI, nothing in the claim prevents these views from being conceptualized mentally and subsequently drawn on pen and paper.  But as noted above, mere recitation that the judicial exception is to be applied using a generic class of computer software does not meaningfully integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lokare, et al. (U.S. Patent No. US10311368) discloses a system for interpretability and improvement of a machine learning model.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.V./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125